Response to Petition eor-Rehearing by
Chief Justice Hobson
Overruling petition.
In the petition for rehearing counsel give the opinion a wider scope than we intended. (See Barrickman v. Lyman, 151 Ky., 630.) Section 2775, Kentucky Statutes, has no reference to any papers or memoranda kept by the officers of the city of Louisville, unless they are required by law to be so kept by such officers. It includes only official papers, proceedings and records of the officers and general councils of the city, which the law requires them to keep. They are public officers and all records which the law requires them to keep as such, officers are by the statute made public records. Being public records they are subject to inspection by the public; and this is true although the person demanding the inspection may desire to inspect the record with the view to bringing a suit against the city; but if the officers have in their possession any papers or memoranda which are not required by law to be kept by them as official records, such papers and memoranda are not public records, and are not subject to inspection by the public. The ordinances'of the city enacted pursuant to the statute governing it are part of the laws in force there, and a record kept by an officer of the city in obedience to a valid city ordinance is a public record no less than one kept in obedience to the statute.
On the returh of the case to- the circuit court, the demurrer to the petition will be overruled; but if the *711defendant desires it, the plaintiff will be required to make her petition more specific and shpw the particular records she desires to inspect; so that the court may enter a judgment for the inspection of-only such records as are public records, and the judgment shall be sufficiently definite for the defendant to obey it intelligently.
Petition overruled.